1    BRIAN T. DUNN, ESQ. (SBN 176502)
2    Email: Bdunn@cochranfirm.com
     HUSSAIN TURK, ESQ. (SBN 314704)
3    Email: hturk@cochranfirm.com
4    THE COCHRAN FIRM CALIFORNIA
     4929 Wilshire Boulevard, Suite 1010
5
     Los Angeles, California 90010
6    Telephone: (323) 435-8205
7    Fax: (323) 282-5280
     Attorneys for Plaintiff
8
9                        UNITED STATES DISTRICT COURT
10
                        EASTERN DISTRICT OF CALIFORNIA
11
12
     ALEJANDRO OCHOA, an                        CASE NO.: 1:18-CV-01599-LJO-
13   individual,                                JLT
14
     Plaintiff,                                 [Hon. Jennifer L. Thurston]
15        v.
16                                              STIPULATION TO MODIFY THE
     COUNTY OF KERN, a municipal                SCHEDULING ORDER;
17
     entity; DEPUTY BROCK (Badge No.            AMENDED ORDER
18   2017650), an individual; DEPUTY
19   ANDREW BASSETT (Badge No.
     202312), an individual; and DOES 1
20   through 10, inclusive
21
     Defendants.
22
23
24
           BY AND BETWEEN THE PARTIES TO THIS ACTION, THROUGH

25   THEIR COUNSEL OF RECORD:
26         This stipulation is entered into by and between the plaintiff and the
27   defendants, by and through their respective counsel to modify the Scheduling
28
                                        1
     ______________________________________________________________________
     STIPULATION TO MODIFY THE SCHEDULING ORDER AND [PROPOSED] ORDER THEREON
1    Order [Doc 17] in this matter, by continuing all dates by approximately sixty days
2    (60) days.
3
     Deadline:                              Currently:                Proposed:
4
     Non-expert Discovery Cutoff:           01/02/2020                03/02/2020
5
6    Expert Disclosure:                     01/21/2020                03/20/2020

7    Rebuttal Expert Disclosure:            03/27/2020                05/26/2002
8    Expert Discovery Cutoff:               04/06/2020                06/05/2020
9    Dispositive Motion Filing Deadline: 06/11/2020                   08/10/2020
10
     Hearing on Dispositive Motions         07/30/2020                09/28/2020
11
     Settlement Conference:                 08/07/2020                10/06/2020
12
13   Pretrial Conference:                   09/17/2020                11/16/2020
                                            10:00 a.m.
14                                          Courtroom 4
15
     Jury Trial:                            12/01/2020                01/26/2021
16   (3-4 day estimate)                     8:30 a.m.
17                                          Courtroom 4
18         The parties believe there is good cause for the proposed changes due to an
19   unanticipated medical emergency involving Plaintiff’s lead counsel, Brian T.
20   Dunn, which necessitated several unanticipated hospital visits from November,
21   2019 through January 2020. Should the Court require any additional information,
22
     Mr. Dunn will file a declaration under seal specifying the specific diagnosis and
23
     procedures underlying the instant request. For these reasons, the parties are in
24
     agreement that there is good cause for the above proposed changes to the discovery
25
     deadlines.
26
27
28
                                        2
     ______________________________________________________________________
     STIPULATION TO MODIFY THE SCHEDULING ORDER AND [PROPOSED] ORDER THEREON
1          NOW THEREFORE, IT IS HEREBY STIPULATED by the Parties that
2    the Scheduling Order be modified as set forth above.
3
4
                                          Respectfully submitted,
5
6    Dated: January 21, 2020              THE COCHRAN LAWFIRM
7
                                    By: /s/
8                                         Brian T. Dunn, Esq.
                                          Hussain Turk, Esq.
9                                         Attorneys for Plaintiffs
10
11   Dated: January 21, 2020              MARGO A. RAISON, COUNTY
12                                        COUNSEL
13
14                                  By: /s/
                                         Marshall S. Fontes, Deputy
15
                                         Attorneys for Defendants,
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        3
     ______________________________________________________________________
     STIPULATION TO MODIFY THE SCHEDULING ORDER AND [PROPOSED] ORDER THEREON
1                                      [PROPOSED] ORDER
2           Based upon the stipulation of counsel, the Court ORDERS the scheduling order amended
3    as follows:
4           1.     All non-expert discovery SHALL be completed no later than March 2, 2020;
5           2.     All expert discovery SHALL be completed no later than June 5, 2020;
6           3.     The parties SHALL disclose their experts no later than April 3, 2020;
7           4.     The parties SHALL disclose any rebuttal experts no later than May 15, 2020;
8    No other amendments to the case schedule are authorized.
9
10   IT IS SO ORDERED.
11
        Dated:     January 28, 2020                        /s/ Jennifer L. Thurston
12                                                  UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        4
     ______________________________________________________________________
     STIPULATION TO MODIFY THE SCHEDULING ORDER AND [PROPOSED] ORDER THEREON
